                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF WISCONSIN


ANTHONY ROBINSON,

                        Plaintiff,

                v.                                            Case No. 19-cv-0812-bhl

TERRELL WILLIAMS,

                        Defendant.


                                                  ORDER

        On October 9, 2020, Magistrate Judge William E. Duffin, who is assigned to the case to resolve
pretrial matters, entered an order directing plaintiff Anthony Robinson to update his address within
fourteen days. (ECF No. 51.) Judge Duffin explained that several documents came back to the Court as
“Undeliverable—Inmate has been released” and the clerk’s office was unable to acquire an updated
address from the Department of Corrections Active Community Supervision. (Id. at 1.) Judge Duffin
noted that it was Robinson’s responsibility to promptly notify the Court if he was released from custody.
(Id. at 2.) He warned Robinson that failure to update his address within fourteen days would result in
dismissal of this case. (Id.)

        Fourteen days have passed and Robinson has not updated his address or otherwise responded to
the Court’s order. Thus, the Court has no way to communicate with him to move this case forward. Given
that the defendant has litigated this case through discovery, including paying for a deposition that
Robinson refused to participate in, the Court will dismiss this case with prejudice for failure to diligently
prosecute it. See Civ. L. R. 41(c) (E.D. Wis.) (“Whenever it appears to the Court that the plaintiff is not
diligently prosecuting the action…the Court may enter an order of dismissal with or without prejudice.)

        IT IS ORDERED that this case is DISMISSED with prejudice based on the plaintiff’s failure to
diligently prosecute it. The clerk’s office is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin this 2nd day of November, 2020.

                                                      s/ Brett H. Ludwig
                                                      Brett H. Ludwig
                                                      United States District Judge

               Case 2:19-cv-00812-BHL Filed 11/02/20 Page 1 of 1 Document 53
